DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 05/11/2022 has been entered and considered. Upon entering claims 1, 10, 12-13, 19, 21, 26 have been amended, claims 35-
45 have been added.
Response to Arguments
Applicant’s arguments filed 05/11/2022, with respect to claim 1 and !3 have been fully considered and not persuasive.  The applicant argues that the prior art Stoevring discloses two different uni-directional power converters but not a bidirectional power converter. The examiner is respectfully not agree because Stoevring clearly discloses the main power converter 114 is a bidirectional power converter in paragraphs 0031, 0032 (the controller 126 determines that the AC voltage at the AC output 110 is low (i.e., is below the AC output voltage threshold level), the controller 126 operates the main inverter 114 to convert DC power from the DC bus 116, received at the DC interface 119, into AC power and provide the converted AC power, via the AC interface 117 and the second transformer 108, to the AC output 110 to increase the AC voltage at the AC output 110.), 0034 (a determination by the controller 126 that the AC voltage at the AC output 110 is high (i.e., greater than the AC output voltage threshold level), the controller 126 operates the main inverter 114 to convert AC power from the AC output 110, received at the AC interface 117 via the second transformer 108, into DC power (consequently decreasing the AC voltage at the AC output 110) and provide the converted DC power, via the DC interface 119, to the DC bus 116. The DC power on the DC bus 116 charges or maintains the batteries 120, 122 and/or is provided to DC loads coupled to the DC output 118).
Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 recites the limitation "the bidirectional power converter" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 13, 18, 24, 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoevring (US 2016/0241082).
Regarding claim 1, Stoevring discloses an apparatus [100 @ Fig. 1] comprising: a bidirectional power converter [114]; and 5a controller [126] operative to: i) monitor a magnitude of an input voltage supplied to a load [monitor AC output 110 to loads, par 0031] from an input voltage source [102], and ii) based on the magnitude of the input voltage, switch between a first mode of operating the bidirectional power converter to charge an 10energy storage resource using the input voltage and a second mode of producing a backup voltage from the energy storage resource to power the load [par 0031-0034].
Regarding claim 13, Stoevring discloses a method comprising: monitoring a magnitude of an input voltage [see block 204, par 0031] supplied to a load from an input voltage source [102, Fig. 1]; and based on the magnitude of the input voltage, switching between: i) a first mode of operating a bidirectional power converter [114] to charge an energy storage resource using the input voltage [Block 212, par 0033-0034], and ii) a second mode of producing a backup voltage from the energy storage resource to power the load [block 206[Wingdings font/0xE0]No[Wingdings font/0xE0]block 208, par 0032].
Regarding claim 17, Stoevring further discloses wherein a magnitude of power conveyed from the input voltage to charge the energy storage resource while in the first mode is less 10than a magnitude of power supplied by the energy storage resource to produce the back-up voltage [par 0032-0034].  
Regarding claim 18, Stoevring further discloses wherein the switching includes: in the first mode, controlling a first magnitude of power flow in a first 15direction from the input voltage through the bidirectional power converter to the energy storage resource; and in the second mode, controlling a second magnitude of power flow in a second direction from the energy storage resource through the bidirectional power converter to produce the backup voltage [par 0031-0034].
Regarding claim 24, Stoevring further discloses further comprising: switching from operating the bidirectional power converter in the first mode to operating the bidirectional power converter in the second mode in response to detecting that the input voltage falls below a threshold value [par 0031-0032].
Regarding claim 30, the combination including Stoevring further discloses wherein at least one stage of the bidirectional power converter is regulated [par 0039].
Regarding claim 31, the combination including Stoevring further discloses wherein the bidirectional power converter includes: a first power converter stage [114], the first power converter stage being a regulated power converter stage [par 0039]; and a second power converter stage [108], the second power converter stage being an unregulated power converter stage [transformer is well known output of the transformer is unregulated voltage].

Claim(s) 1, 36, 38, 41-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handa et al. (US 2010/0231178).
Regarding claim 1, Handa discloses an apparatus [Fig. 7] comprising: a bidirectional power converter [32]; and a controller [not show, par ] operative to: i) monitor a magnitude of an input voltage [Vb] supplied to a load [24@ Fig. 7, par 0106] from an input voltage source [2, 30], and ii) based on the magnitude of the input voltage, switch between a first mode of operating the bidirectional power converter to charge an energy storage resource using the input voltage [par 0106, 0108] and a second mode of producing a backup voltage from the energy storage resource to power the load [par 0107].
Regarding claim 36, Handa further discloses wherein the bidirectional power converter is operative to, during the second mode: i) convert a supply voltage received from the energy storage resource into an auxiliary voltage; and ii) produce the backup voltage to power the load using the auxiliary voltage [par 0107].
Regarding claim 38, Handa further discloses wherein the input voltage is a DC voltage [Vb]; and wherein the backup voltage is a DC voltage [see Fig. 7, par 0100-0107].
Regarding claim 41, Handa further discloses wherein the bidirectional power converter [26] includes a first node [26a] and a second node [26b]; wherein, during the first mode of operating the bidirectional power converter, the first node of the bidirectional power converter receives the input voltage and the second node of the bidirectional power converter outputs a charging voltage to the energy storage resource [par 0100-0104]; and wherein, during the second mode of operating the bidirectional power converter, the second node of the bidirectional power converter receives a supply voltage from the energy storage resource and the first node outputs the backup voltage to the load [see Fig. 7, par 0106-0107].
Regarding claim 42, Handa further discloses, wherein the bidirectional power converter [26 @ Fig. 7] converts the input voltage [Vc] into the charging voltage during the first mode [par 0100-0104]; and wherein the bidirectional power converter converts the supply voltage from the energy storage resource into the backup voltage during the second mode [par 0106-0107].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Stoevring (US 2016/0241082), in view of Barker et al. (US 2020/0369168).
Regarding claim 25, Stoevring discloses a controller [126 @ Fig. 1] having instructions stored thereon, the instructions, when executed by the controller hardware, cause the controller hardware to: monitor a magnitude of an input voltage supplied to a load from an input voltage source; and based on a magnitude of the input voltage, switch between: i) a first mode of operating a bidirectional power converter to charge an energy storage resource using the input voltage, and ii) a second mode of producing a backup voltage from the energy storage resource to power the load [par 0031-0034, Fig. 2].
Stoevring does not explicitly disclose a computer-readable storage media, when executed by computer processor hardware.
Barker teaches a bidirectional power converter 214, 224 [Fig. 2] controlled by controller 260 which may include a microprocessor or processing unit that is configured to execute programs and instructions. The controller 260 may further include volatile and non-volatile memory for storing programs and data.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Barker into that of Stoevring in order to operate the system more efficient and reliable.

Claim 26, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Stoevring (US 2016/0241082), in view of Potts et al. (US 2013/0057200)
Regarding claim 26, Stoevring discloses all limitations of claim 13 above but does not disclose a controller operative to implement the method as in CLAIM 13 via control of a first power converter stage of the bidirectional power converter and control of a second power converter stage of the bidirectional power converter.
Potts discloses a bidirectional converter 10 [Figs. 1-3] includes a first stage 30, a second stage 32 and a controller for controlling of the first stage and second stage [par 0035-0036].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Potts into that of Stoevring for providing the operation of the system more efficient and reliable.
Regarding claim 34, Stoevring discloses all limitations of claim 13 above but does not disclose wherein the bidirectional power converter includes: a first power converter stage, the first power converter stage being a regulated power converter stage; and a second power converter stage, the second power converter stage being a regulated power converter stage.
Potts further discloses a bidirectional converter 10 [Figs. 1-3] includes a first stage 30, a second stage 32 and a controller for controlling of the first stage and second stage [par 0035-0036].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Potts into that of Stoevring for providing the operation of the system more efficient and reliable. 
Allowable Subject Matter
Claims 7-10, 12, 19-23, 29, 32-33, 35, 37, 39-40, 43-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner Note:
Based on the Applicant’s election filed on 02/03/2022, claims 1, 6-10, 12-13, 17-24, 26, and 29-35 have been examined, and also include the new adding claims.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836